
	
		I
		112th CONGRESS
		2d Session
		H. R. 6521
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Israel (for
			 himself, Mr. Rangel,
			 Mr. Lewis of Georgia,
			 Mr. Ackerman,
			 Mrs. McCarthy of New York,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Mr. Owens,
			 Mrs. Christensen,
			 Mrs. Lowey,
			 Mr. Crowley,
			 Mr. Bishop of New York, and
			 Mr. Deutch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide payment for patient navigator services under
		  title XIX of the Social Security Act.
	
	
		1.Medicaid coverage for patient
			 navigator services
			(a)State Plan
			 requirementSection 1902(a)
			 of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
				(1)in paragraph
			 (82)(C), by striking and at the end;
				(2)in paragraph (83),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (83) the following:
					
						(84)provide that the State shall reimburse an
				eligible entity (as such term is defined in subsection (ll)(1)) for any patient
				navigator service (as such term is defined in subsection (ll)(3)) that
				is—
							(A)provided to an
				individual who is eligible for medical assistance under the State plan;
				and
							(B)provided by a
				patient navigator (as such term is defined in subsection (ll)(2)) through the
				eligible
				entity.
							.
				(b)Patient
			 navigator services definitionsSection 1902 of the Social
			 Security Act is amended by adding at the end the following:
				
					(ll)Patient
				navigator services definitionsFor purposes of subsection (a)(84):
						(1)Eligible
				entityThe term
				eligible entity means an entity that—
							(A)is an eligible
				entity (as such term is defined in section 340A(l)(1) of the Public Health
				Service Act); and
							(B)complies with the
				following requirements of section 340A of the Public Health Service Act:
								(i)Subsection (b) (relating to patient
				navigator duties and community knowledge).
								(ii)Subsection (c)
				(relating to prohibitions).
								(iii)Subsection (e)
				(relating to applications).
								(iv)Subsection (j)(3)
				(relating to reports).
								(2)Patient
				navigator
							(A)In
				generalThe term patient navigator has the meaning
				given such term in section 340A(l)(3) of the Public Health Service Act.
							(B)Consultation
								(i)In
				generalThe Secretary shall consult with the patient navigation
				advisory committee to the extent necessary to further clarify the definition of
				the term patient navigator for purposes of subsection (a)(84),
				including establishing requirements to ensure adequate training for such
				navigators, such as developing a training curriculum.
								(ii)MembershipThe
				Secretary shall convene a patient navigation advisory committee and the members
				of such committee shall include—
									(I)representatives
				from relevant Federal departments and agencies, including the National
				Institutes of Health, the Centers for Disease Control and Prevention, the
				Health Resources and Services Administration, and the Centers for Medicare
				& Medicaid Services; and
									(II)individuals and
				representatives of public and private organizations with expertise in patient
				navigation.
									(3)Patient
				navigator servicesThe term
				patient navigator service means a service that is a duty specified
				under paragraphs (1) through (6) of subsection (b) of section 340A of the
				Public Health Service Act and that is provided by a patient navigator (as
				defined in section 340A(l)(3) of the Public Health Service Act), through an
				eligible
				entity.
						.
			(c)Treatment as
			 medical assistance for purposes of FMAPSection 1905(a) of the Social Security Act
			 (42 U.S.C. 1396d(a)) is amended—
				(1)in paragraph (28),
			 by striking and at the end;
				(2)by redesignating paragraph (29) as
			 paragraph (30); and
				(3)by inserting after
			 paragraph (28) the following:
					
						(29)patient navigator services (as such term is
				defined in section 1902(ll)(3)) that are provided in a manner that meets the
				requirements of section 1902(a)(84);
				and
						.
				(d)Effective
			 date
				(1)In
			 generalSubject to
			 paragraph (2), the amendments made this
			 section shall apply to patient navigator services provided after the first day
			 of the first calendar year that begins after the date of enactment of this
			 Act.
				(2)Exception for
			 State legislationIn the case of a State plan under title XIX of
			 the Social Security Act, which the Secretary of Health and Human Services
			 determines requires State legislation in order for the respective plan to meet
			 any requirement imposed by amendments made by this Act, the respective plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet such an additional requirement
			 before the first day of the first calendar quarter beginning after the close of
			 the first regular session of the State legislature that begins after the date
			 of enactment of this Act. For purposes of the previous sentence, in the case of
			 a State that has a 2-year legislative session, each year of the session shall
			 be considered to be a separate regular session of the State legislature.
				
